Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.

Claim Objections

2.	Claim 8 is objected to because of the following informalities:  
a.	Per claim 8, change “the plurality of keys the venting portion is” to -- the plurality of keys; the venting portion is--.
 Appropriate correction is required.
 
Claim Rejections - 35 USC § 103

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Lyle et al. US2005/0023265 in view of Chen US2012/0033427 and Fox 	US7327559.

	Per claim 1 Lyle et al. teaches a keyboard assembly (20 or 46; [0013], [0014]) for a portable information handing system (10, see fig.2; [0010]), comprising: 2a plurality of keys (22), the plurality of keys being arranged in a typewriter style layout to 3allow a user to enter text content into the portable information handling 4system (see fig.2; [0010]); and, 5a keyboard carrier (14; [0013]), the plurality of keys being mounted to the keyboard carrier ([0013], see fig.2), the 6keyboard carrier determining when a key of the plurality of keys is actuated 7and generating information regarding the key of the plurality of keys ([0010]), the 8keyboard carrier comprising a venting portion ([0014]), the venting portion being 9located beneath a set of keys of the plurality of keys ([0014]-[0015]), the venting portion 10comprising a plurality of venting apertures ([0014]-[0015]), and a component ([0014], “processor beneath keyboard”).
	Lyle et al. does not explicitly teach wherein: 2the plurality of venting apertures are positioned beneath certain keys of the plurality of keys; the venting portion is positioned over a component of the portable information handling system, the component having a surface area; an underside of the keyboard assembly and the component define a gap; the venting portion extends across a majority of the surface area of the component; and, the venting portion facilitates airflow across the component via the gap.
	Chen however discloses wherein: 2the plurality of venting apertures (34) are positioned beneath certain keys of the plurality of keys (see fig.2, “examiner note, the ventilation aperture are on the bottom side portion of the keys, therefore they are beneath the keys”)
	Fox further discloses a venting portion (col.3, line 51-59, “air to enter the keyboard chassis to be drawn over heating devices 14a-c and dispersed upwards through and around …, Examiner note: the venting portion is 13a-c and the portion of 14a-c that allows air through and around…”) is positioned over a component (14a-c, see fig.1, “the component 14a-c has vents positioned on and over 14a-c, because they allow air through and around”) of the portable information handling system (30, see fig.1 & 5), the component having a surface area (see fig.1); an underside of the keyboard assembly (16, see fig.1, “portions of 16 and housing that supports the keys are the keyboard assembly”) and the component define a gap (see fig.1, “portion between under of keyboard assembly 16 and 14a-c forms a gap”); the venting portion extends across a majority of the surface area of the component (see fig.1); and, the venting portion facilitates airflow across the component via the gap (see fig.1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art have a plurality of venting apertures positioned beneath certain keys as taught by Chen in the keyboard assembly of Lyle et al., because it ensures that the keys have adequate spacing to effectively expel air through the vents, thus ensuring proper airflow to the keys for proper cooling and also have the venting portion over a component of the portable information handling system as taught by Fox because the component can act as a medium between the keyboard assembly and the vents which can act as a filter, heating element or protective component in the keyboard. 
Per claim 7 Lyle et al. in view of Chen and Fox teaches the keyboard of claim 1, wherein: 2the4the component comprises at least one of a processor ([0014], “processor beneath keyboard, Examiner note that a processor is coupled to a PCB which generates heat, therefore the processor and PCB together could be considered heating elements/devices as disclosed by Fox”), a graphics unit and a speaker.    

Claim(s) 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable 		over Lyle et al. US2005/0023265 in view of Chen US2012/0033427 and Fox 	US7327559 as applied to claim 1 above and further in view of Wang et al. 	US2021/0098212.

1	Per claim 2 Lyle et al. in view of Chen and Fox teaches the keyboard assembly of claim 1, 
	Lyle et al. in view of Chen and Fox does not explicitly teach wherein: 2a mesh component is mounted to an underside of the keyboard carrier, the mesh 3component providing spill resistance to prevent liquid from passing from the 4venting apertures to components of the portable information handling system.  
	Wang et al. however discloses wherein: 2a mesh component (200; [0041], [0048]) is mounted to an underside of the keyboard carrier (103 & 112, see fig.2; [0041]), the mesh 3component providing spill resistance ([0027]-[0029]) to prevent liquid from passing from the plurality of 4venting apertures (310) to components of the portable information handling system ([0058]-[0061]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a mesh component as taught by Wang et al. in the keyboard assembly of Lyle et al. in view of Chen and Fox, because it prevents the keyboard assembly from getting damaged due to external contaminants.
	1 Per claim 3 Lyle et al. in view of Chen, Fox, and Wang et al. teaches the keyboard assembly of claim 2, wherein: 2the mesh component (200) is mounted to a portion of the underside of the keyboard carrier (103) 3corresponding to the venting portion (310, see fig.3).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Lyle et al. US2005/0023265 in view of Chen US2012/0033427, Fox 	US7327559 and Wang et 	al. US2021/0098212 as applied to claim 2 above 	and further in view of Macintosh et al. US2005/0266872.

1 	Per claim 4 Lyle et al. in view of Chen, Fox and Wang et al. teaches the keyboard assembly of claim 2, wherein: 2the mesh component (200) is mounted to the underside of the keyboard carrier (103) via an 3adhesive component ([0033]); 
	Lyle et al. in view of Chen, Fox and Wang et al. does not explicitly teach 4the adhesive component defines apertures corresponding to subsets of the plurality of 5venting apertures.  
	Macintosh et al. however discloses an adhesive component (326) defines apertures (328) corresponding to subsets of the plurality of 5venting apertures (400; [0041]-[0043], see fig.2-4, “left and right subset”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an adhesive define apertures corresponding to subsets as taught by MacIntosh et al. in the keyboard assembly of Lyle et al. in view of Chen, Fox and Wang et al., because it ensures effective flow of air through each subset. 

1Claim(s) 8 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Lyle et al. US2005/0023265 in view of Ikeda et al. US2009/0327755, 	Chen US2012/0033427and further in view of Fox US7327559.

	Per claim 8 Lyle et al. teaches an information handling system (10) comprising: 6a processor (Abstract); 7and 8an information handling system chassis housing (44 & 46), the housing comprising 9a base chassis (46), the base chassis housing the processor ([0013]), the base chassis 10comprising a keyboard assembly (20), the keyboard assembly 11comprising 12a plurality of keys (22, fig.2), the plurality of keys being arranged in a typewriter 13style layout to allow a user to enter text content into the 14portable information handling system (see fig.2; [0010]); and, 15a keyboard carrier (14), the plurality of keys being mounted to the keyboard 16carrier ([0013], see fig.2), the keyboard carrier determining when a key of the 17plurality of keys is actuated and generating information 18regarding the key of the plurality of keys ([0010]), the keyboard carrier 19comprising a venting portion ([0014]), the venting portion being located 20beneath a set of keys of the plurality of keys, the venting  portion comprising a plurality of venting apertures ([0014]-[0015], see fig.2, “examiner note, the ventilation aperture are on the bottom side portion of the keys, therefore they are beneath the keys”) and a component ([0014], “processor beneath keyboard”).  
	Lyle et al. does not explicitly teach a data bus coupled to the processor, and wherein 2the plurality of venting apertures are positioned beneath certain keys of the plurality of keys the venting portion is positioned over a component of the portable information handling system, the component having a surface area; an underside of the keyboard assembly and the component define a gap; the venting portion extends across a majority of the surface area of the component; and, the venting portion facilitates airflow across the component via the gap
	Ikeda et al. however discloses a data bus coupled to a processor (see fig.1-2; [0064]).
	Chen further discloses wherein 2the plurality of venting apertures (34) are positioned beneath certain keys of the plurality of keys (see fig.2, “examiner note, the ventilation apertures are on the bottom side portion of the keys, therefore they are beneath the keys”)
	Fox further discloses a venting portion (col.3, line 51-59, “air to enter the keyboard chassis to be drawn over heating devices 14a-c and dispersed upwards through and around …, Examiner note: the venting portion is 13a-c and the portion of 14a-c that allows air through and around…”) is positioned over a component (14a-c, see fig.1, “vents are positioned on and over 14a-c, because they allow air through and around”) of the portable information handling system (30, see fig.1 & 5), the component having a surface area (see fig.1); an underside of the keyboard assembly (16, see fig.1, “portions of 16 and housing that supports the keys”) and the component define a gap (see fig.1, “portion between under of 16 portion and 14a-c forms a gap”); the venting portion extends across a majority of the surface area of the component (see fig.1); and, the venting portion facilitates airflow across the component via the gap (see fig.1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a data bus coupled to a processor as taught by Ikeda et al. in the information handling system of Lyle et al., because it ensures that there is electrical communication between all components of the information handling system to perform functions and respond to actions by the user, and also obvious to have a plurality of venting apertures positioned beneath certain keys as taught by Chen in the keyboard assembly of Lyle et al., because it ensures that the keys have adequate spacing to effectively expel air through the vents, thus ensuring proper airflow to the keys for proper cooling, and also have the venting portion over a component of the portable information handling system as taught by Fox because the component can act as a medium between the keyboard assembly and the vents which can act as a filter, heating element or protective component in the keyboard.
Per claim 14 Lyle et al. in view of Ikeda et al., Chen and Fox teaches the information handling system of claim 8, wherein: 2the4the component comprises at least one of a processor ([0014], “processor beneath keyboard, Examiner note that a processor is coupled to a PCB which generates heat, therefore the processor and PCB together could be considered heating elements/devices as disclosed by Fox”), a graphics unit and a speaker.    

1Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Lyle et al. US2005/0023265 in view of Ikeda et al. US2009/0327755, 	Chen 	US2012/0033427, and Fox US7327559as applied to claim 8 above and 	further in view of Wang et al. US2021/0098212.

-14-Attorney Docket No.: DC-121434.01	Per claim 9 Lyle et al. in view of Ikeda et al., Chen and Fox teaches the information handling system of claim 8, 	
	Lyle et al. in view of Ikeda et al., Chen and Fox does not explicitly teach further comprising: 2a mesh component mounted to an underside of the keyboard carrier, the mesh 3component providing spill resistance to prevent liquid from passing from the plurality of 4venting apertures to components of the portable information handling system.  
	Wang et al. however discloses a mesh component (200; [0041], [0048]) mounted to an underside of the keyboard carrier (103, see fig.2; [0041]), the mesh 3component providing spill resistance ([0027]-[0029]) to prevent liquid from passing from the plurality of 4venting apertures (310) to components of the portable information handling system ([0058]-[0061]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a mesh component as taught by Wang et al. in the keyboard assembly of Lyle et al. in view of Ikeda et al., Chen and Fox, because it prevents the keyboard assembly from getting damaged due to external contaminants.
1	Per claim 10 Lyle et al. in view of Ikeda et al., Chen, Fox and further in view of Wang et al. teaches the information handling system of claim 9, wherein: 2the mesh component (200) is mounted to a portion of the underside of the keyboard carrier (103) 3corresponding to the venting portion (310, see fig.3).  

1Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Lyle et al. US2005/0023265 in view of Ikeda et al. US2009/0327755, Chen 	US2012/0033427, Fox US7327559 and Wang et al. US2021/0098212 as 	applied to claim 9 above and further in view of MacIntosh et al. 	US2005/0266872.

	Per claim 11 Lyle et al. in view of Ikeda et al., Chen, Fox and further in view of Wang et al. teaches the information handling system of claim 9, wherein: 2the mesh component (200) is mounted to the underside of the keyboard carrier (103) via an 3adhesive component ([0033]), 
	Lyle et al. in view of Ikeda et al., Chen, Fox and further in view of Wang et al. does not explicitly teach 4the adhesive component defines apertures corresponding to subsets of the plurality of 5venting apertures.  
	MacIntosh et al. however discloses an adhesive component (326) defines apertures (328) corresponding to subsets of the plurality of 5venting apertures (400; [0041]-[0043], see fig.2-4, “left and right subset”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an adhesive define apertures corresponding to subsets as taught by MacIntosh et al. in the keyboard assembly of Lyle et al. in view of Ikeda, Chen, Fox and Wang et al., because it ensures effective flow of air through each subset. 

Claim(s) 1 & 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Lyle et al. US2005/0023265 in view of Chen US2012/0033427	Chang et al. US2011/0198205 and Fox US7327559. (Alternate rejection for 	compact prosecution)

	Per claim 1 Lyle et al. teaches a keyboard assembly (20 or 46; [0010], [0013], [0014]) for a portable information handing system (10, see fig.2; [0010]), comprising: 2a plurality of keys (22), the plurality of keys being arranged in a typewriter style layout to 3allow a user to enter text content into the portable information handling 4system (see fig.2; [0010]); and, 5a keyboard carrier (14; [0013]), the plurality of keys being mounted to the keyboard carrier ([0013], see fig.2), the 6keyboard carrier determining when a key of the plurality of keys is actuated 7and generating information regarding the key of the plurality of keys ([0010]), the 8keyboard carrier comprising a venting portion ([0014]), 
	Lyle et al. does not explicitly teach the venting portion being 9located beneath a set of keys of the plurality of keys, the venting portion 10comprising a plurality of venting apertures; and wherein the plurality of venting apertures are positioned beneath certain keys of the plurality of keys; the venting portion is positioned over a component of the portable information handling system, the component having a surface area; an underside of the keyboard assembly and the component define a gap; the venting portion extends across a majority of the surface area of the component; and, the venting portion facilitates airflow across the component via the gap..
	Chen however discloses a venting portion (see fig.4, “portions beneath the keys 600”) being 9located beneath a set of keys of a plurality of keys (see fig.2 & 4; [0020]), the venting portion 10comprising a venting aperture (64); and wherein the venting aperture is positioned beneath certain keys of the plurality of keys (see fig.2 & 4; [0020])
	Chang et al. further discloses a plurality of venting apertures (132; [0024]).
	Fox further discloses a venting portion (col.3, line 51-59, “air to enter the keyboard chassis to be drawn over heating devices 14a-c and dispersed upwards through and around …, Examiner note: the venting portion is 13a-c and the portion of 14a-c that allows air through and around…”) is positioned over a component (14a-c, see fig.1, “vents are positioned on and over 14a-c, because they allow air through and around”) of the portable information handling system (30, see fig.1 & 5), the component having a surface area (see fig.1); an underside of the keyboard assembly (16, see fig.1, “portions of 16 and housing that supports the keys”) and the component define a gap (see fig.1, “portion between under of 16 portion and 14a-c forms a gap”); the venting portion extends across a majority of the surface area of the component (see fig.1); and, the venting portion facilitates airflow across the component via the gap (see fig.1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a venting portion beneath certain keys of a plurality of keys as taught Chen in the keyboard of Lyle et al., because it ensures proper venting of air through the keys, which ensures proper heat dissipation and warming of a user’s finger while using the keyboard, and also have a plurality of venting apertures as taught by Chang et al. in the keyboard of Lyle et al. further enables an increased airflow through the keys which ensures an effective heat dissipation, and also have the venting portion over a component of the portable information handling system as taught by Fox because the component can act as a medium between the keyboard assembly and the vents which can act as a filter, heating element or protective component in the keyboard.
	Per claim 5 Lyle et al. in view of Chen, Chang et al. and Fox teaches the keyboard assembly of claim 1, wherein: 2-13-Attorney Docket No.: DC-121434.01a set of certain keys correspond to the venting portion (see fig.2); and the set of certain keys are positioned over a centrally located portion of the keyboard carrier (see annotated fig.2 below).  

    PNG
    media_image1.png
    325
    475
    media_image1.png
    Greyscale

1Per claim 6 Lyle et al. in view of Chen, Chang et al. and Fox teaches the keyboard assembly of claim 5, wherein: the2thethr plurality of venting apertures (64, see fig.2) are positioned beneath each certain key (see fig.3); 3the plurality of venting apertures positioned beneath a particular certain key are 4positioned to not interfere with operation of the particular key when the 5particular key is actuated by the user (see fig.2; [0013]-[0014]), and the plurality of venting apertures (132, “Chang et al.”) positioned beneath a particular certain key (140, “Chang et al.”) are positioned spaced apart from a hypothetical vertical center of the particular certain key (see fig.2, “Chang et al.”).  
Lyle et al. in view of Chen, Chang et al. and Fox discloses substantially all the limitations of the claim(s) except for the plurality of venting apertures positioned equidistantly from a hypothetical vertical center of the particular certain key.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to place the venting aperture equidistantly from a hypothetical vertical center, because it enables equal flow of air from both sides of the ventilation aperture, thus ensuring proper heat dissipation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Per claim 7 Lyle et al. in view of Chen, Chang et al. and Fox teaches the keyboard of claim 1, wherein: 2the4the component comprises at least one of a processor ([0014], “processor beneath keyboard, “Examiner note that a processor is coupled to a PCB which generates heat, therefore the processor and PCB together could be considered heating elements/devices as disclosed by Fox”), a graphics unit and a speaker.    

Claim(s) 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable 		over Lyle et al. US2005/0023265 in view of Chen US2012/0033427 and 	Chang et al. US2011/0198205,  Fox US7327559 as applied to claim 1 above 	and further in view of Wang et al. US2021/0098212.

1	Per claim 2 Lyle et al. in view of Chen, Chang et al. and Fox teaches the keyboard assembly of claim 1, 
	Lyle et al. in view of Chen, Chang et al. and Fox does not explicitly teach wherein: 2a mesh component is mounted to an underside of the keyboard carrier, the mesh 3component providing spill resistance to prevent liquid from passing from the 4venting apertures to components of the portable information handling system.  
	Wang et al. however discloses wherein: 2a mesh component (200; [0041], [0048]) is mounted to an underside of the keyboard carrier (103 & 112, see fig.2; [0041]), the mesh 3component providing spill resistance ([0027]-[0029]) to prevent liquid from passing from the plurality of 4venting apertures (310) to components of the portable information handling system ([0058]-[0061]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a mesh component as taught by Wang et al. in the keyboard assembly of Lyle et al. in view of Chen, Chang et al., and Fox because it prevents the keyboard assembly from getting damaged due to external contaminants.
	1 Per claim 3 Lyle et al. in view of Chen, Chang et al. Fox, and Wang et al. teaches the keyboard assembly of claim 2, wherein: 2the mesh component (200) is mounted to a portion of the underside of the keyboard carrier (103) 3corresponding to the venting portion (310, see fig.3).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Lyle et al. US2005/0023265 in view of Chen US2012/0033427, Chang et al. 	US2011/0198205, Fox US7327559 and Wang et al. US2021/0098212 as 	applied to claim 2 above and further in view of MacIntosh et al. 	US2005/0266872.

1 	Per claim 4 Lyle et al. in view of Chen, Chang et al. Fox and Wang et al. teaches the keyboard assembly of claim 2, wherein: 2the mesh component (200) is mounted to the underside of the keyboard carrier (103) via an 3adhesive component ([0033]); 
	Lyle et al. in view of Chen, Chang et al. Fox and Wang et al. does not explicitly teach 4the adhesive component defines apertures corresponding to subsets of the plurality of 5venting apertures.  
	MacIntosh et al. however discloses an adhesive component (326) defines apertures (328) corresponding to subsets of the plurality of 5venting apertures (400; [0041]-[0043], see fig.2-4, “left and right subset”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an adhesive define apertures corresponding to subsets as taught by MacIntosh et al. in the keyboard assembly of Lyle et al. in view of Chen, Chang et al. Fox and Wang et al., because it ensures effective flow of air through each subset. 
1	
1Claim(s) 8 & 12-14 is/are rejected under 35 U.S.C. 103 as being 	unpatentable Lyle et al. US2005/0023265 in view of Ikeda et al. 	US2009/0327755, Chen US2012/0033427 and Chang et al. 	US2011/0198205 and further in view of Fox US7327559.

5	Per claim 8 Lyle et al. teaches an information handling system (10) comprising: 6a processor (Abstract); 7and 8an information handling system chassis housing (44 & 46), the housing comprising 9a base chassis (46), the base chassis housing the processor ([0013]), the base chassis 10comprising a keyboard assembly (20), the keyboard assembly 11comprising 12a plurality of keys (22, fig.2), the plurality of keys being arranged in a typewriter 13style layout to allow a user to enter text content into the 14portable information handling system (see fig.2; [0010]); and, 15a keyboard carrier (14), the plurality of keys being mounted to the keyboard 16carrier ([0013], see fig.2), the keyboard carrier determining when a key of the 17plurality of keys is actuated and generating information 18regarding the key of the plurality of keys ([0010]), the keyboard carrier 19comprising a venting portion ([0014]), 
	Lyle et al. does not explicitly teach a data bus coupled to the processor, the venting portion being 9located beneath a set of keys of the plurality of keys, the venting portion 10comprising a plurality of venting apertures; and wherein the plurality of venting apertures are positioned beneath certain keys of the plurality of keys the venting portion is positioned over a component of the portable information handling system, the component having a surface area; an underside of the keyboard assembly and the component define a gap; the venting portion extends across a majority of the surface area of the component; and, the venting portion facilitates airflow across the component via the gap
	Ikeda et al. however discloses a data bus coupled to a processor (see fig.1-2; [0064]).
	Chen discloses a venting portion (see fig.4, “portions beneath the keys 600”) being 9located beneath a set of keys of a plurality of keys (see fig.2 & 4; [0020]), the venting portion 10comprising a venting aperture (64); and wherein the venting aperture is positioned beneath certain keys of the plurality of keys (see fig.2 & 4; [0020])
	Chang et al. further discloses a plurality of venting apertures (132; [0024]).
	Fox further discloses a venting portion (col.3, line 51-59, “air to enter the keyboard chassis to be drawn over heating devices 14a-c and dispersed upwards through and around …, Examiner note: the venting portion is 13a-c and the portion of 14a-c that allows air through and around…”) is positioned over a component (14a-c, see fig.1, “vents are positioned on and over 14a-c, because they allow air through and around”) of the portable information handling system (30, see fig.1 & 5), the component having a surface area (see fig.1); an underside of the keyboard assembly (16, see fig.1, “portions of 16 and housing that supports the keys”) and the component define a gap (see fig.1, “portion between under of 16 portion and 14a-c forms a gap”); the venting portion extends across a majority of the surface area of the component (see fig.1); and, the venting portion facilitates airflow across the component via the gap (see fig.1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a data bus coupled to a processor as taught by Ikeda et al. in the information handling system of Lyle et al., because it ensures that there is electrical communication between all components of the information handling system to perform functions and respond to actions by the user, obvious to have a venting portion beneath certain keys of a plurality of keys as taught Chen in the keyboard of Lyle et al., because it ensures proper venting of air through the keys, which ensures proper heat dissipation and warming of a user’s finger while using the keyboard, and obvious to have a plurality of venting apertures as taught by Chang et al., because it enables an increased airflow through the keys which ensures an effective heat dissipation, and also have the venting portion over a component of the portable information handling system as taught by Fox because the component can act as a medium between the keyboard assembly and the vents which can act as a filter, heating element or protective component in the keyboard.
1	Per claim 12 Lyle et al. in view of Ikeda et al., Chen, Chang et al. and Fox teaches the information handling system of claim 8, wherein: 2-13-Attorney Docket No.: DC-121434.01a set of certain keys correspond to the venting portion (see fig.2); and the set of certain keys are positioned over a centrally located portion of the keyboard carrier (see annotated fig.2 above).   
1	Per claim 13 Lyle et al. in view of Ikeda et al., Chen, Chang et al. and Fox teaches the information handling system of claim 8, wherein: 2the2thethr plurality of venting apertures (64, see fig.2) are positioned beneath each certain key (see fig.3); and 3the plurality of venting apertures positioned beneath a particular certain key are 4positioned to not interfere with operation of the particular key when the 5particular key is actuated by the user (see fig.2; [0013]-[0014]), and the plurality of venting apertures (132, “Chang et al.”) positioned beneath a particular certain key (140) are positioned spaced apart from a hypothetical vertical center of the particular certain key (see fig.2, “Chang et al.”).  
Lyle et al. in view of Ikeda et al., Chen, Chang et al. and Fox discloses substantially all the limitations of the claim(s) except for the plurality of venting apertures positioned equidistantly from a hypothetical vertical center of the particular certain key.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to place the venting aperture equidistantly from a hypothetical vertical center, because it enables equal flow of air from both sides of the ventilation aperture, thus ensuring proper heat dissipation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Per claim 14 Lyle et al. in view of Ikeda et al., Chen, Chang et al. and Fox teaches the information handling system of claim 8, wherein: 2a venting portion ([0014], see fig.2, “warm air disperse up between the keys”) is positioned over a component of the information handling system; and, -15-Attorney Docket No.: DC-121434.01the component comprises at least one of the processor ([0014], “processor beneath keyboard, “Examiner note that a processor is coupled to a PCB which generates heat, therefore the processor and PCB together could be considered heating elements/devices as disclosed by Fox”), a graphics unit and a speaker.    

1Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Lyle et al. US2005/0023265 in view of Ikeda et al. US2009/0327755, 	Chen 	US2012/0033427 and Chang et al. US2011/0198205, Fox US7327559 	as applied to claim 8 above and further in view of Wang et al. 	US2021/0098212.

-14-Attorney Docket No.: DC-121434.01	Per claim 9 Lyle et al. in view of Ikeda et al., Chen, Chang et al. and Fox teaches the information handling system of claim 8, 	
	Lyle et al. in view of Ikeda et al., Chen, Chang et al. and Fox does not explicitly teach further comprising: 2a mesh component mounted to an underside of the keyboard carrier, the mesh 3component providing spill resistance to prevent liquid from passing from the plurality of 4venting apertures to components of the portable information handling system.  
	Wang et al. however discloses a mesh component (200; [0041], [0048]) mounted to an underside of the keyboard carrier (103, see fig.2; [0041]), the mesh 3component providing spill resistance ([0027]-[0029]) to prevent liquid from passing from the plurality of 4venting apertures (310) to components of the portable information handling system ([0058]-[0061]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a mesh component as taught by Wang et al. in the keyboard assembly of Lyle et al. in view of Ikeda et al., Chen, Chang et al. and Fox, because it prevents the keyboard assembly from getting damaged due to external contaminants.
1	Per claim 10 Lyle et al. in view of Ikeda et al., Chen, Chang et al., Fox and further in view of Wang et al. teaches the information handling system of claim 9, wherein: 2the mesh component (200) is mounted to a portion of the underside of the keyboard carrier (103) 3corresponding to the venting portion (310, see fig.3).  

1Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Lyle et al. US2005/0023265 in view of Ikeda et al. US2009/0327755, Chen 	US2012/0033427, Chang et al. US2011/0198205, Fox US7327559 and Wang 	et al. US2021/0098212 as applied to claim 9 above and further in view of 	Macintosh et al. US2005/0266872.

	Per claim 11 Lyle et al. in view of Ikeda et al., Chen, Chang et al., Fox and further in view of Wang et al. teaches the information handling system of claim 9, wherein: 2the mesh component (200) is mounted to the underside of the keyboard carrier (103) via an 3adhesive component ([0033]), 
	Lyle et al. in view of Ikeda et al., Chen, Chang et al. and Fox and further in view of Wang et al. does not explicitly teach 4the adhesive component defines apertures corresponding to subsets of the plurality of 5venting apertures.  
	Macintosh et al. however discloses an adhesive component (326) defines apertures (328) corresponding to subsets of the plurality of 5venting apertures (400; [0041]-[0043], see fig.2-4, “left and right subset”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an adhesive define apertures corresponding to subsets as taught by MacIntosh et al. in the keyboard assembly of Lyle et al. in view of Ikeda et al., Chen, Chang et al., Fox and Wang et al., because it ensures effective flow of air through each subset. 
1	
Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Response to Arguments

5.	Applicant’s arguments with respect to claim(s) 1 & 8 have been considered but are moot because the new ground of rejection does not rely on any of the combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A MATEY/Examiner, Art Unit 2835